DETAILED ACTION
Allowable Subject Matter
Claims 1-15, 17-20 and 22-25 are allowed.
	
Claim 1 includes limitations directed towards “a scoring hole located in the landing surface and communicating with a scoring box compartment located between the landing surface and the bottom surface, the scoring hole located closer to the back end than the front end, and wherein the landing surface and the bottom surface are each rectangular in shape; and, the scoring box compartment having compartment walls extending between the landing surface and the bottom surface and dividing an inside of the target into an internal hollow compartment and the scoring box compartment, wherein the internal hollow compartment is water-tight relative to the scoring box compartment and relative to an outside of the target.”  These limitations when viewed in combination with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art of record.
	Claim 24 includes limitations directed towards “the target having a Flotation Factor between 1.5 and 1.15 when floating in water.”  These limitations when viewed in combination with the remaining limitations of claim 24 are seen to provide patentable distinction over the cited prior art of record.
	Claim 25 includes limitations directed towards “the target having a Buoyancy Force to Mass ratio between about 2.75 N/Lb and about 3.75 N/Lb.”  These limitations when viewed in combination with the remaining limitations of claim 25 are seen to provide patentable distinction over the cited prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711